CERTIFICATE OF SERVICE

I, James S. Green, Jr. hereby certify that this 30th day of September 2020, the
foregoing MSN Laboratories Private Limited and MSN Pharmaceuticals, Inc.’s
Corporate Disclosure Statement Under Fed. R. Civ. P. 7.1 was served upon all

counsel of record via CM/ECE and email as follows:

James D. Taylor, Jr. Chad J. Peterman
James.Taylor@saul.com Chadpeterman@paulhastings.com
Jessica M. Jones Bruce M. Wexler

Jessica. Jones@saul.com Brucewexler@paulhastings.com
Charles E. Davis Scott F. Peachman
Chad.Davis@saul.com Scottpeachman@paulhastings.com

/s/ James S. Green, Jr.
JAMES S. GREEN, JR. (4406)

 
